By the Court.
It appears that the plaintiff entered for condition broken on the 1st of April 1851, notwithstanding which the tax for 1851, levied as of the 1st of May of that year, was assessed to Lane, instead of being assessed, as it ought to be, to Simonds himself, as mortgagee in possession. At the time of such assessment, Lane, if in possession at all, was “ merely the tenant or occupant of the premises, and not the rightful owner thereof.” It is a case, therefore, within St. 1850, c. 98, § 1, cl. 2, in which, by force of that act, the estate sold by the a ollector at auction, for the nonpayment of taxes, may be redeemed, notwithstanding the expiration of two years from the sale. By St. 1849, c. 213, § 2, in all cases of sales of real estate for the payment of taxes, this court have full equity powers. The court are therefore of opinion that the plaintiff is entitled to redeem, and that, upon ascertaining the amount to be paid, by *604agreement of parties, or by reference to a master, and payment thereof, a deed of quitclaim and release be executed by the widow, by the heir who is of age, and by the guardian of the other heirs.

Decree accordingly.